           Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 1 of 46



 1 BOERSCH & ILLOVSKY LLP
   Martha Boersch (State Bar No. 126569)
 2 martha@boersch-illovsky.com
   1611 Telegraph Ave., Ste. 806
 3
   Oakland, CA 94612
 4 Telephone: (415) 500-6640

 5 Attorneys for Defendant
   AMIR BAKHTIARI
 6
                                UNITED STATES DISTRICT COURT
 7

 8                           NORTHERN DISTRICT OF CALIFORNIA

 9                                    SAN FRANCISCO DIVISION
10
                                                 Case No. 18-cr-009-WHA
11 UNITED STATES OF AMERICA,

12                      Plaintiff,               DEFENDANT AMIR BAKHTIARI’S
                                                 SENTENCING MEMOMORANDUM AND
13               v.                              MOTION FOR A DOWNWARD VARIANCE
                                                 UNDER SECTION 3553
14 AMIR BAKHTIARI, et al.

15                      Defendants.

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        BAKHTIARI SENTENCING MEMO
                                                               Case No.: 18-cr-009-WHA
                  Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 2 of 46



 1                                                             TABLE OF CONTENTS
 2 INTRODUCTION .................................................................................................................................. 1

 3
     BACKGROUND .................................................................................................................................... 1
 4
           I.          Mr. Bakhtiari’s Personal History .......................................................................................... 1
 5
           II.         Character ............................................................................................................................... 3
 6
           III.        Medical Condition ................................................................................................................ 3
 7
           IV.         Mr. Bakhtiari’s Immigration Status ...................................................................................... 4
 8
     ARGUMENT .......................................................................................................................................... 4
 9

10         I.          General Sentencing Principles Justify the Requested Sentence ........................................... 4

11         II.         Factors That Justify The Requested Sentence ...................................................................... 5

12                A.        Because Mr. Bakhtiari is Deportable to Iran, the Recommended Sentence Creates
                            Unwarranted Sentencing Disparities............................................................................... 6
13
                  B.        Mr. Bakhtiari’s Family Circumstances ........................................................................... 9
14
                  C.        A Longer Term of Imprisonment is Not Necessary in This Case to Achieve Specific or
15                          General Deterrence ....................................................................................................... 10
16
                  D.        Mr. Bakhtiari has an Exceptionally Low Risk of Recidivism ...................................... 11
17
                  E.        Mr. Bakhtiari’s Medical Condition ............................................................................... 12
18
           III.        Objections to Restitution Amounts ..................................................................................... 12
19
     CONCLUSION ..................................................................................................................................... 13
20

21

22

23

24

25

26
27

28

                                                                             i                     BAKHTIARI SENTENCING MEMO
                                                                                                          Case No.: 18-cr-009-WHA
                 Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 3 of 46



 1                                                      TABLE OF AUTHORITIES
 2 Cases

 3
   Biggs v. Terhune,
 4   334 F.3d 910 (9th Cir. 2003) ..............................................................................................................7

 5 Hayward v. Marshall,
     603 F.3d 546 (9th Cir. 2010) ..............................................................................................................7
 6
   Kimbrough v. United States,
 7   522 U.S. 85 (2007) ..............................................................................................................................4
 8
   Pepper v. United States,
 9   562 U.S. 488 (2011) ............................................................................................................................4

10 Peter Sonnen and Sonnen Motorcars LLC v. Amir Bakhtiari, et al.,
     No. CIV1801113 (Superior Court of California, Marin) ....................................................................3
11
   Reyn’s Pasta Bella, LLC v. Visa USA, Inc.,
12   442 F.3d 741 (9th Cir. 2006) ..............................................................................................................7
13 Rosales-Martinez v. Palmer,

14   753 F.3d 890 (9th Cir. 2014) ..............................................................................................................7

15 United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc.,
     971 F.2d 244 (9th Cir. 1992) ..............................................................................................................7
16
   United States v. Aguirre,
17   214 F.3d 1122 (9th Cir. 2000) ............................................................................................................9
18 United States v. Carty,
     520 F.3d 984 (9th Cir. 2008) ..............................................................................................................4
19

20 United States v. Edwards,
     595 F.3d 1004 (9th Cir. 2010) .............................................................................................................6
21
   United States v. Harris,
22   679 F.3d 1179 (9th Cir. 2012) ............................................................................................................4
23 United States v. Hussain,
     No. 3:16-cr-00462-CRB (CA N.D.) ...................................................................................................7
24

25 United States v. Lagos,
     138 S.Ct. 1684 (2018) .......................................................................................................................12
26
   United States v. Menyweather,
27   447 F.3d 625 (9th Cir. 2006) ..............................................................................................................9

28

                                                                         i                   BAKHTIARI SENTENCING MEMO
                                                                                                    Case No.: 18-cr-009-WHA
                  Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 4 of 46


      United States v. Smith,
 1      683 F.2d 1236 (9th Cir. 1982) ............................................................................................................6
 2
   United States v. Waknine,
 3   543 F.3d 546 (9th Cir. 2008) ............................................................................................................12

 4 United States v. Whitehead,
     532 F.3d 991 (9th Cir. 2008) ..............................................................................................................9
 5
   Statutes and Rules
 6
   18 U.S.C. § 3524 .....................................................................................................................................8
 7

 8 18 U.S.C. § 3553(a) ...................................................................................................................... passim

 9 18 U.S.C. § 3624 .....................................................................................................................................7

10 18 U.S.C. § 3664 ...................................................................................................................................12

11 28 U.S.C. § 994 .......................................................................................................................................4

12 Fed. R. Evid. 201 ....................................................................................................................................7

13 Other Authorities

14 About Our Facilities, Federal Bureau of Prisons,

15   https://www.bop.gov/about/facilities/federal_prisons.jsp ..................................................................6

16 Bureau of Prisons Program Statement 5100.08 ......................................................................................6

17 Bureau of Prisons Program Statement No. 7310.04 (December 16, 1998) ............................................8

18 Federal Bureau of Prisons, Statistics, http://www.bop.gov/about/statistics/population_statistics.jsp .....4

19 Iran Travel Advisory, U.S. Department of State - Bureau of Consular Affairs,
      https://travel.state.gov/content/travel/en/international-travel/International-Travel-Country-
20    Information-Pages/Iran.html ...............................................................................................................6
21
   Jorjani, R., Detention, Deportation, and the Immigration Consequences of Criminal Convictions: An
22   Overview, Iranian American Bar Association (October 2008) ...........................................................8

23 Katherine M. Jamieson and Timothy Flanagan, eds., Sourcebook of Criminal Justice Statistics – 19884

24 Measuring Recidivism: The Criminal History Computation of the Federal Sentencing Guidelines, A
    Component of the Fifteen Year Report on the U.S. Sentencing Commission’s Legislative Mandate
25  (May 2004)........................................................................................................................................11
26
      Pew Charitable Trust Issue Brief, Prison Time Surges for Federal Inmates (November 18, 2015)........5
27
      Pew Charitable Trusts, “Collateral Costs: Incarceration’s Effect On Economic Mobility” (2010) ......9
28
      Pew Report (Feb. 28, 2008), One in One Hundred: Behind Bars in America 2008 ...........................4, 5
                                                 ii            BAKHTIARI SENTENCING MEMO
                                                                         Case No.: 18-cr-009-WHA
                 Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 5 of 46


     Phyllis J. Newton, Jill Glazer, & Kevin Blackwell, Gender, Individuality and the Federal Sentencing
 1     Guidelines, 8 Fed. Sent’g Rep. 148 (1995) .......................................................................................11
 2
     Shapour Bakhtiar, Wikipedia, https://en.wikipedia.org/wiki/Shapour_Bakhtiar ...................................2
 3
     Shiraz, Wikipedia, https://en.wikipedia.org/wiki/Shiraz ........................................................................1
 4
     Shirley R. Klein et al., Inmate Family Functioning, 46 Int’l J. Offender Therapy & Comp.
 5     Criminology 95 (2002) .....................................................................................................................11
 6 United States Sentencing Commission, Staff Discussion Paper, Sentencing Options Under the
     Guidelines (1996) ..............................................................................................................................11
 7

 8 Valerie Wright, Ph.D., Deterrence in Criminal Justice: Evaluating Certainty v. Severity of
     Punishment, The Sentencing Project (November 2010)..............................................................10, 11
 9
   War of the Cities, Wikipedia, https://en.wikipedia.org/wiki/War_of_the_Cities ...................................2
10
   Wayne A. Logan, Informal Collateral Consequences, 88 Washington Law Review 1103 (2013) .......6
11
   Zvi D. Gabbay, Exploring the Limits of the Restorative Justice Paradigm: Restorative Justice and
12   White Collar Crime, 8 Cardozo J. Conflict Resolution 421 (2007)...................................................10
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                                        iii                  BAKHTIARI SENTENCING MEMO
                                                                                                    Case No.: 18-cr-009-WHA
             Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 6 of 46



 1          Defendant Amir Bakhtiari hereby submits this Sentencing memorandum for the Court’s
 2 consideration.

 3                                            INTRODUCTION
 4          Mr. Bakhtiari is a first-time offender with no criminal history. A citizen of Iran, he is married
 5 to Joscelyne Alkus and they have two small boys, ages 7 and 4. Because of Mr. Bakhtiari’s

 6 immigration status, he faces not just punishment for his offense, but a “life-altering situation that may

 7 destroy his family.” See Afsaneh Bakhtiari Letter. As an alien deportable to Iran, he will be subject

 8 to a much harsher penalty than an American citizen in his position would be for a similar offense and

 9 with an equivalent guideline calculation. Because he is an alien, he will be classified as at least

10 “low” security and will not be eligible to be housed at a “minimum-security” camp facility. He will

11 thus experience considerably harsher conditions of confinement than those experienced by other

12 American “white collar” offenders. Indeed, he is likely to be housed at a private contract prison,

13 where conditions are harsher than at a regular federal prison of the same security classification. He

14 will also suffer an additional, indeterminate, period of incarceration in an ICE detention center

15 following completion of any federal prison sentence. Finally, his status as an alien disqualifies him

16 from end-of-sentence reentry programs that are available to American inmates to shorten their terms

17 of incarceration.

18          For all these reasons, described in detail below, any period of incarceration required of Mr.
19 Bakhtiari will be considerably more restrictive, more dangerous, more arduous, and longer, than that

20 of an American “white collar” offender with an equivalent sentence. To account for the sentencing

21 disparity created by Mr. Bakhtiari’s immigration status, and for other reasons discussed below, Mr.

22 Bakhtiari respectfully requests a downward variance from the recommended sentence and asks the

23 Court to sentence Mr. Bakhtiari to no more than 36 months.

24                                             BACKGROUND
25 I.       Mr. Bakhtiari’s Personal History
26          Mr. Bakhtiari was born in Tehran, Iran in 1967, and he lived there until 1991. Presentence
27 Report (“PSR”) ¶ 50. He spent his childhood in Shiraz, Iran, one of the oldest cities of ancient

28 Persia. Id. ¶ 52; see also https://en.wikipedia.org/wiki/Shiraz. He grew up during the Iraq-Iran war,

                                                    1              BAKHTIARI SENTENCING MEMO
                                                                          Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 7 of 46



 1 which began in 1980 after the 1979 Iranian Revolution. PSR ¶ 52, id. In 1984-1988, Shiraz was one

 2 of five cities targeted by Saddam Hussain in what became known as the War of the Cities. See

 3 https://en.wikipedia.org/wiki/War_of_the_Cities.1 Mr. Bakhtiari remembers bombs going off

 4 regularly in his youth. PSR ¶ 52.

 5          Mr. Bakhtiari graduated from high school in Iran. When Mr. Bakhtiari was 18 years old, he
 6 entered Iran’s obligatory military service for two years. He also attended the Homa (Iran Air)

 7 Aviation School and earned an Avionic Mechanic degree in 1985 and 1989. Id. ¶ 58.

 8          Mr. Bakhtiari immigrated to the United States in 1991, several years after the fall of the Shah
 9 of Iran, Reza Pahlavi, and the start of the Khomeini regime. After the revolution in 1979, Mr.

10 Bakhtiari remembers the Revolutionary Guard coming to his house when he was about ten years old,

11 with guns drawn, searching for his father. His father had worked as Head of Security for the Iranian

12 oil company under the Shah, and his uncle, Shapour Bakhtiari, had been appointed as the Prime

13 Minister. Mr. Bakhtiari’s father had fled Iran for London after the revolution but returned to Iran

14 after a year. Mr. Bakhtiari’s uncle Shapour Bakhtiari had fled to France where he had been granted

15 political asylum, but he was assassinated in there in 1991, presumably by the Revolutionary Guard.

16 See https://en.wikipedia.org/wiki/Shapour_Bakhtiar.

17          In 1991, Mr. Bakhtiari and his family fled Iran for the United States. His mother, father, and
18 three of his five siblings live in the United States. PSR ¶¶ 50, 51. In 1992, shortly after immigrating

19 to the United States, Mr. Bakhtiari started working as a car salesman at Serramonte Ford in Colma,

20 California. PSR ¶ 63. He has worked in the car industry since then and started at Sonnen Audi and

21 Volkswagen in 2009. Id. ¶ 61.

22          Mr. Bakhtiari has now lived in the United States many more years than he lived in Iran. In
23 2017, Mr. Bakhtiari married Joscelyne Alkus, with whom he already had two children: Bentley (now

24 age 7) and Andrew (now age 4). His wife and children are United States citizens. Mr. Bakhtiari is

25 an incredibly devoted father and is devastated by the thought that he could be permanently separated

26
27
            1
             “The conflict has been compared to World War I in terms of the tactics used, including
   large-scale trench warfare with barbed wire stretched across fortified defensive lines, manned
28 machine gun posts, bayonet charges, Iranian ‘human wave’ attacks, extensive use of chemical
   weapons by Iraq, and, later, deliberate attacks on civilian targets.” Id.
                                                   2               BAKHTIARI SENTENCING MEMO
                                                                             Case No.: 18-cr-009-WHA
             Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 8 of 46



 1 from his children. PSR ¶ 53. His youngest son is so attached to him that he follows him if he gets up

 2 in the middle of the night. Id. Mr. Bakhtiari’s absence from his children will “have a profound and

 3 irreversible negative impact on the most innocent in Mr. Bakhtiari’s life, his two young children.”

 4 See Jamshid Shivaie Letter.

 5           Ms. Alkus is a stay-at-home mother and financially unable to support the family. PSR ¶ 53.
 6 Mr. Bakhtiari was terminated by Sonnen Audi in 2016 and he too has been unemployed since these

 7 charges were brought. PSR ¶ 52. Shortly after the indictment was filed in this criminal case, Peter

 8 Sonnen sued Mr. Bakhtiari, his wife, and a number of other individuals in state court based largely on

 9 the allegations here and seeking treble damages. See Peter Sonnen and Sonnen Motorcars LLC v.

10 Amir Bakhtiari, et al., Case No. CIV1801113 (Superior Court of California, Marin).

11 II.       Character
12           Mr. Bakhtiari is described by those close to him as a man of great generosity. He never
13 hesitated to provide friends and family members with financial support in times of need. See Afsaneh

14 Bakhtiari Letter; Jamshid Shivaie Letter. His good friend, Hamid Ghazvini, states that Mr. Bakhtiari

15 is a caring person who built his life from scratch and helped many others along the way. See Hamid

16 Ghazvini Letter. Ms. Ansari knows as him as “a good friend, father, husband, hard worker, and a

17 great contributor to the community.” Dana Ansari Letter.

18           Mr. Bakhtiari has pled guilty and, as he and those close to him have made clear for the Court,
19 he has accepted responsibility for his criminal conduct. He is “[w]ithout a doubt . . .incredibly

20 remorseful” and “takes full responsibility and accountability for his actions.” See Hamid Ghazvini

21 Letter. He fully realizes the wrongfulness of his conduct and his responsibility for the harm caused to

22 others.

23 III.      Medical Condition
24           Mr. Bakhtiari suffers from several medical issues and is on a number of medications. PSR ¶
25 56. He has been granted disability by the Social Security Administration as a result of a diagnosis of

26 early onset Dementia and Alzheimers. Id.; Exhibit A. His driver’s license has been suspended for
27 the same reasons. Exhibit B.

28 ///

                                                    3              BAKHTIARI SENTENCING MEMO
                                                                          Case No.: 18-cr-009-WHA
             Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 9 of 46



 1 IV.      Mr. Bakhtiari’s Immigration Status
 2          Mr. Bakhtiari currently holds a work permit valid through July 2020. Exhibit C. He has a
 3 pending an application for a permanent resident work permit. Exhibit D.

 4                                               ARGUMENT
 5 I.       General Sentencing Principles Justify the Requested Sentence
 6          Congress directed the Sentencing Commission to “insure that the guidelines reflect the general
 7 appropriateness of imposing a sentence other than imprisonment in cases in which the defendant is a

 8 first offender who has not been convicted of a crime of violence or an otherwise serious offense.” 28

 9 U.S.C. § 994. In addition, the district courts “shall impose a sentence sufficient, but not greater than

10 necessary, to comply with [the purposes of sentencing]” 18 U.S.C. § 3553(a); Pepper v. United

11 States, 562 U.S. 488 (2011) (sentencing judge’s “overarching duty under § 3553(a) is to impose a

12 sentence sufficient, but not greater than necessary”); United States v. Carty, 520 F.3d 984, 991 (9th

13 Cir. 2008) (en banc) (same). In other words, the punishment must “fit the offender and not merely

14 the crime.” Pepper, 562 U.S. at 487-88. Sentencing, therefore, is “an art, not to be performed as a

15 mechanical process but as a sensitive response to a particular person who has committed a particular

16 crime.” United States v. Harris, 679 F.3d 1179 (9th Cir. 2012). And the sentencing guidelines are

17 not only merely advisory, but also are to be given no more weight than any other factor under Section

18 3553. Carty, 520 F.3d at 991 (citing Kimbrough v. United States, 522 U.S. 85 (2007)).

19          Despite these guiding principles, “the United States incarcerates more people than any country
20 in the world, including the far more populous China. . . . America is also the global leader in the rate

21 at which it incarcerates its citizenry, outpacing nations like South Africa and Iran.” Pew Report (Feb.

22 28, 2008), One in One Hundred: Behind Bars in America 2008, at 5.2 The federal prison population

23 is currently more than four and half times what it was when the Sentencing Guidelines were enacted:

24 in 1986, the total federal prison population was 44,408, and today it is over 177,000. See Federal

25 Bureau of Prisons, Statistics, http://www.bop.gov/about/statistics/population_statistics.jsp.; Katherine

26 M. Jamieson and Timothy Flanagan, eds., Sourcebook of Criminal Justice Statistics – 1988, Table
27

28          2
              Available at http://www.pewtrusts.org/en/research-and-analysis/reports/2008/02/28/one-in-
     100-behind-bars-in-america-2008)
                                                  4              BAKHTIARI SENTENCING MEMO
                                                                            Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 10 of 46



 1 6.34.

 2          It’s not only the number of people incarcerated that has increased dramatically, but also the
 3 length of time that people are imprisoned. See Pew Charitable Trust Issue Brief, Prison Time Surges

 4 for Federal Inmates (November 18, 2015) (length of time served by federal prisoners for all offenses

 5 more than doubled between 1988 and 2012; for property crimes it increased by 38%).3 While the cost

 6 to government has ballooned as a result, America’s reliance on incarceration “for many low-risk

 7 offenders inflicts economic hardship in many, less obvious ways. If they have a job at all, prisoners

 8 are typically unable to earn more than a very low wage, making it unlikely they will pay much, if

 9 anything, in child support, victim restitution, or taxes.” Pew Report, supra, at 13.

10 II.      Factors That Justify The Requested Sentence
11          This Court is well aware of the factors it must consider under 18 U.S.C. § 3553. In Mr.
12 Bakhtiari’s case, each of the sentences recommended by the Probation Office (60 months) and by the

13 sentencing guidelines (70-87 months) is greater than necessary to comply with the purposes of

14 sentencing and, because of Mr. Bakhtiari’s immigration status, will lead to unwarranted sentencing

15 disparities. Because Mr. Bakhtiari is a deportable alien, he will be subjected to much longer, harsher

16 and more dangerous conditions of incarceration than a comparable America citizen defendant, thus

17 creating a sentencing disparity. Because he is an Iranian citizen subject to deportation, his conviction

18 alone, quite apart from any sentence of imprisonment, will separate him from his family, including his

19 two young boys, for years and perhaps forever. As for specific deterrence, as a 51-year-old he poses a

20 very low risk of recidivism. More pertinently, a longer prison sentence will not achieve specific

21 deterrence because Mr. Bakhtiari is deportable and for that reason alone presents no risk of

22 committing further violations of U.S. law. As for general deterrence, it is debatable whether longer

23 prison sentences effectively achieve general deterrence. Finally, Mr. Bakhtiari’s medical condition is

24 unlikely to be adequately treated in the prison facilities designated for aliens.

25 ///

26 ///
27
            3
28             Available at https://www.pewtrusts.org/en/research-and-analysis/issue-
     briefs/2015/11/prison-time-surges-for-federal-inmates.
                                                    5             BAKHTIARI SENTENCING MEMO
                                                                            Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 11 of 46



 1          A.      Because Mr. Bakhtiari is Deportable to Iran, the Recommended Sentence
                    Creates Unwarranted Sentencing Disparities
 2

 3          For Mr. Bakhtiari, as for many first-time offenders, the conviction alone and the collateral
 4 consequences of the conviction are enormous, making a lengthy prison term to reflect the seriousness

 5 of the offense largely unnecessary. See United States v. Edwards, 595 F.3d 1004, 1016 (9th Cir. 2010)

 6 (district court did not abuse its discretion by noting that the fact of a felony conviction was sufficient

 7 to deter future criminal conduct); United States v. Smith, 683 F.2d 1236, 1240 (9th Cir. 1982) (“The

 8 stigma of a felony conviction is permanent and pervasive”); see also, Wayne A. Logan, Informal

 9 Collateral Consequences, 88 Washington Law Review 1103 (2013) (“Today, convict status serves as

10 a perpetual badge of infamy, even serving to impugn reputation beyond the grave.”).

11          But because Mr. Bakhtiari is a deportable alien, his conviction – irrespective of any term of
12 imprisonment – creates even more onerous collateral consequences. He will be deportable to Iran

13 and will thus face permanent separation from his wife and children, who are American citizens, who

14 have lived their whole lives in the United States, who do not speak Farsi and who at present are

15 warned by the United States Department of State not to travel to Iran due to the risk of kidnappings,

16 arrest and detentions of U.S. citizens. See https://travel.state.gov/content/travel/en/international-

17 travel/International-Travel-Country-Information-Pages/Iran.html. This alone is an extraordinarily

18 harsh penalty that is not faced by other similarly situated defendants.

19          In addition to the consequences of the conviction alone, any term of imprisonment Mr.
20 Bakhtiari receives will subject him to a longer and harsher sentence than an American white-collar

21 offender with the same sentencing guideline range and subject to the same term of imprisonment.

22 But for his immigration status, Mr. Bakhtiari’s security level would entitle him to designation by

23 BOP to a minimum security camp.4 His immigration status, however, makes him ineligible for a

24 minimum security camp. See Bureau of Prisons (“BOP”) Program Statement 5100.08 (“an inmate

25 who is not a citizen of the United States . . . shall be housed in at least a Low security level

26
27
            4
             Mr. Bakhtiari’s security level can be estimated using BP-A337.051 (Inmate Load and
   Security Designation Form). Using that form, his total points would be approximately 5, qualifying
28 him for a minimum security facility, but for his immigration status. See BOP, Program Statement
   5100.08 (9/12/06), at 12, Table 5-2.
                                                   6             BAKHTIARI SENTENCING MEMO
                                                                            Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 12 of 46



 1 institution” (emphasis added)). Low security institutions are Federal Correctional Institutions

 2 (“FCIs”), not Federal Prison Camps, such as Taft or Lompoc. See

 3 https://www.bop.gov/about/facilities/federal_prisons.jsp. Camps consist of dormitory housing,

 4 relatively low staff to inmate ratios, limited or no perimeter fencing and they are work and program

 5 oriented. Id. FCIs, on the other hand, have double-fenced perimeters, dormitory or cubicle housing,

 6 and higher staff to inmate ratios. Id.

 7          The differences between a camp and a low-security FCI are significant. The conditions of
 8 confinement at an FCI as opposed to a camp are much harsher, with inmate movements controlled

 9 and restricted, physical barriers, armed guard towers, and guards with nonlethal and lethal weapons.

10 See United States v. Hussain, No. 3:16-cr-00462-CRB, Dkt. 587-1 (Declaration of Joel A. Sickler in

11 Support of Sushovan Hussain Sentencing Memorandum, ¶ 8).5 FCIs are larger and often

12 significantly overcrowded. Id. ¶ 9. The inmate population of an FCI consists of many more violent

13 offenders than a camp and the rate of violent incidents is much higher. Id. ¶ 13. Alternatively,

14 because of Mr. Bakhtiari’s immigration status, he may be designated by BOP to one of its private

15 prisons. Id. ¶ 16. These facilities are even worse than FCIs in terms of the number of violent

16 offenders and harsh conditions. Id.

17          Furthermore, as a non-citizen, Mr. Bakhtiari will be ineligible for transitional programs
18 offered to US citizen inmates. As a result, he will be held in harsher conditions of confinement for a

19
            5
20              Mr. Bakhtiari requests that the Court take judicial notice of this document, also attached
     here as Exhibit E. Rule 201 of the Federal Rules of Evidence permits the Court to take judicial notice
21   of facts that are “not subject to reasonable dispute because” they “can be accurately and readily
     determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).
22   Judicial notice is an appropriate mechanism for supplementing the record, and may be taken at any
23   stage in the proceeding. Fed. R. Evid. 201(d); Rosales-Martinez v. Palmer, 753 F.3d 890, 894 (9th
     Cir. 2014). Documents filed in other cases may be judicially noticed by the Court. Reyn’s Pasta
24   Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (Court “may take judicial notice
     of court filings and other matters of public record.”); Rosales-Martinez, 753 F.3d at 894 (“It is well
25   established that we may take judicial notice of judicial proceedings in other courts.”); Biggs v.
     Terhune, 334 F.3d 910, 915 n.3 (9th Cir. 2003), overruled on other grounds by Hayward v. Marshall,
26   603 F.3d 546 (9th Cir. 2010), (“Materials from a proceeding in another tribunal are appropriate for
27   judicial notice”); United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
     244, 248 (9th Cir. 1992) (“[W]e may take notice of proceedings in other courts, both within and
28   without the federal judicial system, if those proceedings have a direct relation to matters at issue.”
     (quotation marks and citation omitted)).
                                                      7              BAKHTIARI SENTENCING MEMO
                                                                                  Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 13 of 46



 1 longer period of time than a similarly situated U.S. citizen defendant. An American offender in Mr.

 2 Bakhtiari’s position would be eligible for early release to one of the BOP’s Residential Re-Entry

 3 Centers (“RRCs”), normally between 6 and 12 months before his release date. 18 U.S.C. § 3624

 4 (c)(1). An American offender would also be eligible for early release to home detention 6 months

 5 before his scheduled release date. 18 U.S.C. § 3524(c)(2). Because he is not a U.S. citizen, Mr.

 6 Bakhtiari will be ineligible for such early release. See BOP Program Statement No. 7310.04

 7 (December 16, 1998) at 10, ¶ 10.c (“Inmates who are assigned a ‘Deportable Alien Public Safety

 8 Factor” are ineligible for early release programs).

 9          Finally, at the end of his term of imprisonment, Mr. Bakhtiari will be transferred to
10 immigration custody, where he may endure an indeterminate time in custody awaiting deportation. A

11 U.S. Immigration and Customs Enforcement (“ICE”) detainer will be placed on Mr. Bakhtiari to

12 prevent his release from confinement. Upon his release date he will be transferred to ICE custody as

13 a “detainee” and transferred to, most likely, a county jail. At that point he can be held for an

14 indeterminate period of time awaiting deportation. Since he is a citizen of Iran, it is unclear how long

15 that process may take. See Jorjani, R., Detention, Deportation, and the Immigration Consequences of

16 Criminal Convictions: An Overview, Iranian American Bar Association (October 2008) at 5

17 (“Removing individuals from the United States to countries with little or no diplomatic relations with

18 the United States – including Iran – can be a long process, often leading to prolonged or indefinite

19 detention”).6

20          For these reasons, sentencing Mr. Bakhtiari to a guideline sentence, or to a sentence that
21 would otherwise be imposed upon a U.S. citizen, creates an unwarranted sentencing disparity that

22 Congress has instructed the courts to avoid. An American offender facing a 60 month sentence could

23 be released from custody after 38 months of imprisonment, given the potential for about 10 months of

24 good time credit and early release to an RRC or home detention of up to 12 months. Mr. Bakhtiari,

25 however, will face the full 60 months in custody under harsher circumstances, plus an additional

26
27          6
            Available at https://www.iaba.us/wp-content/uploads/2011/11/Working-Document-2-
28 Detention-Deportation-and-the-Immigration-Consequences-of-Criminal-Convictions-An-
   Overview.pdf.
                                                8             BAKHTIARI SENTENCING MEMO
                                                                        Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 14 of 46



 1 indeterminate amount of time in ICE custody and then deportation to Iran and permanent separation

 2 from his family.

 3          B.     Mr. Bakhtiari’s Family Circumstances
 4          Mr. Bakhtiari’s family circumstances, particularly because he is deportable, are grounds for a
 5 variance from the recommended guideline range. Many courts have recognized that the collateral

 6 effects of a defendant’s incarceration on his family member can and should be considered when

 7 imposing sentence. See, e.g., United States v. Whitehead, 532 F.3d 991, 993 (9th Cir. 2008) (for

 8 defendant convicted of supplying counterfeit access cards with a loss of $1 million dollars and a

 9 guideline range of 41-51 months, court’s sentence of probation with 1000 hours of community

10 service and restitution was not abuse of discretion where, among other factors, defendant’s eight-

11 year-old daughter depended on him and he doted on her); United States v. Schroeder, 536 F.3d 746,

12 756 (7th Cir. 2008) (sentence of 30 months in tax fraud case vacated in part because the district court

13 rejected defendant’s argument that family circumstances justified a below guideline sentence: “The

14 [district] court’s observation that Schroeder’s criminal conduct was the cause of the alleged hardship

15 to his daughter is an obvious and not dispositive one, since the culpability of a defendant who appears

16 for sentencing is a given. When a defendant presents an argument for a lower sentence based on

17 extraordinary family circumstances, the relevant inquiry is the effect of the defendant’s absence on

18 his family members”); United States v. Menyweather, 447 F.3d 625, 634 (9th Cir. 2006) (in $500,000

19 embezzlement case, no abuse of discretion for district court to depart 8 levels to probation in part

20 because of unusual family circumstances where “Defendant's relationship with her daughter, and the

21 care that Defendant provides, are unusual as compared with the situation of other single parents.”);

22 United States v. Aguirre, 214 F.3d 1122, 1127 (9th Cir. 2000) (within district court’s discretion to

23 depart downward 4 levels for extraordinary family circumstances "based on the fact that there is an 8

24 year-old son who's lost a father and would be losing a mother for a substantial period of time")

25          That collateral effects on the families is an important factor courts should consider is
26 confirmed by research. See Pew Charitable Trusts, “Collateral Costs: Incarceration’s Effect On
27 Economic Mobility” (2010) at 5 (children with fathers who have been incarcerated are significantly

28 more likely than other children to be expelled or suspended from school (23 percent compared with 4

                                                    9               BAKHTIARI SENTENCING MEMO
                                                                           Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 15 of 46



 1 percent); id. at 18 (incarceration creates economic aftershocks for children and families, which are

 2 disrupted, destabilized and deprived of a wage-earner, leading to a decline in household income as

 3 well as an increased likelihood of poverty); id. at 21 ( “Research also indicates that children whose

 4 parents serve time have more difficulty in school than those who do not weather such an experience.

 5 One study found that 23 percent of children with a father who has served time in a jail or prison have

 6 been expelled or suspended from school, compared with just 4 percent of children whose fathers have

 7 not been incarcerated).7

 8          While the cases discussed above considered family circumstances as a basis for a downward
 9 departure from the sentencing guidelines, which Mr. Bakhtiari does not seek here, the same

10 considerations justify a downward variance under Section 3553(a)(1) in this case. As noted above,

11 Mr. Bakhtiari’s conviction alone will result in the possible permanent separation from his wife and

12 children and most of his immediate family. This is an unusually harsh collateral consequence to Mr.

13 Bakhtiari’s two young sons, and one that is not faced by an American offender in similar

14 circumstances.

15          C.       A Longer Term of Imprisonment is Not Necessary in This Case to Achieve
                     Specific or General Deterrence
16

17          Given the punishment already meted out to Mr. Bakhtiari and that he will suffer in the future
18 quite apart from imprisonment for this offense, the recommended sentence is adequate for purposes of

19 both specific and general deterrence. Mr. Bakhtiari will have a felony conviction for the rest of his

20 life, making him virtually unemployable and, because of his immigration status, likely unable to enter

21 the U.S. to see his family. This alone is sufficient deterrence.

22          Moreover, statistically, a longer jail sentence does not necessarily increase the deterrence
23 effect, particularly in white collar cases. Zvi D. Gabbay, Exploring the Limits of the Restorative

24 Justice Paradigm: Restorative Justice and White Collar Crime, 8 Cardozo J. Conflict Resol. 421, 447-

25 48 (2007) (“there is no decisive evidence to support the conclusion that harsh sentences actually have

26 a general and specific deterrent effect on potential white-collar offenders”); see generally Valerie
27 Wright, Ph.D., Deterrence in Criminal Justice: Evaluating Certainty v. Severity of Punishment, The

28
            7
                Available at http://www.pewcenteronthestates.org/report_detail.aspx?id=60919.
                                                   10              BAKHTIARI SENTENCING MEMO
                                                                              Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 16 of 46



 1 Sentencing Project (November 2010) (it is the certainty of punishment, not the length of incarceration,

 2 that most effectively serves as a general deterrence). In short, given the specifics of Mr. Bakhtiari’s

 3 offense conduct and his personal experiences, a custodial or longer sentence will not further deter

 4 future conduct.

 5          D.       Mr. Bakhtiari has an Exceptionally Low Risk of Recidivism
 6          Mr. Bakhtiari has an exceptionally low risk of recidivism. 18 U.S.C. § 3553(a)(2)(C). He is a
 7 first-time offender with no criminal history. PSR, ¶ 45. Mr. Bakhtiari is 51 years old, educated, has

 8 maintained steady employment all of his life until these proceedings were initiated, and he has the

 9 unwavering support of his family. These characteristics put Mr. Bakhtiari at an extremely low risk of

10 recidivism. See Measuring Recidivism: The Criminal History Computation of the Federal Sentencing

11 Guidelines, A Component of the Fifteen Year Report on the U.S. Sentencing Commission’s

12 Legislative Mandate (May 2004) (offenders over the age of 50 with criminal history Category I have a

13 9.5% recidivism rate; offenders with criminal history of Category I with no illicit drug use have a

14 10.8% recidivism rate); Ex. 10 (legally married offenders with a criminal history of Category I have a

15 9.8% recidivism rate); Ex. 11 (fraud offenders with a criminal history of Category I have a 9.3%

16 recidivism rate); see also Shirley R. Klein et al., Inmate Family Functioning, 46 Int’l J. Offender

17 Therapy & Comp. Criminology 95, 99-100 (2002) (“The relationship between family ties and lower

18 recidivism has been consistent across study populations, different periods, and different

19 methodological procedures.”); Phyllis J. Newton, Jill Glazer, & Kevin Blackwell, Gender,

20 Individuality and the Federal Sentencing Guidelines, 8 Fed. Sent’g Rep. 148 (1995) (“[T]he better

21 family ties are maintained[,] the lower the recidivism rate,”).

22          Moreover, among low-risk offenders, such as Mr. Bakhtiari, more time in prison actually leads
23 to increased risk of recidivism because of the loss of “pro-social contacts in the community,” and the

24 removal from “legitimate opportunities.” See Wright, supra, at p. 7;8 see also, United States

25 Sentencing Commission, Staff Discussion Paper, Sentencing Options Under the Guidelines (1996)

26 (recognizing the “criminogenic effects of imprisonment which include contact with more serious
27

28          8
                http://www.sentencingproject.org/doc/deterrence%20briefing%20.pdf.

                                                    11               BAKHTIARI SENTENCING MEMO
                                                                            Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 17 of 46



 1 offenders, disruption of legal employment, and weakening of family ties”). The “criminogenic

 2 effects” of imprisonment will be a greater issue for Mr. Bakhtiari, since his immigration status will

 3 result in his being incarcerated with more serious offenders.

 4          E.      Mr. Bakhtiari’s Medical Condition

 5          In addition to the factors noted above, Mr. Bakhtiari’s medical condition provides a basis for a

 6 downward variance, as the Probation Office notes. PSR, Sentencing Recommendation. He is on

 7 several medications to treat early onset Dementia and possible Alzheimers. PSR ¶ 56. See 18 U.S.C.

 8 § 3553(a)(2)(D) (court should consider the need to provide the defendant with needed medical care).

 9 His medical condition may make him more vulnerable in prison, particularly given his likely place

10 and conditions of confinement due to his immigration status.

11 III.     Objections to Restitution Amounts

12          The Presentence Report suggests that the government can seek restitution for Sonnen

13 Motorcars’ legal fees and costs of investigation of approximately $650,000. PSR, Addendum to

14 Sentencing Report, Response to Defendant’s Objection No. 2. However, the Supreme Court has held

15 that a victim is not entitled to restitution for legal fees or costs of investigation unless the government

16 can prove that those costs were incurred at the request or direction of the government during the

17 government investigation. United States v. Lagos, 138 S.Ct. 1684, 1688-89 (2018) (MVRA does not

18 permit restitution for a victim’s legal fees and investigative costs that it chose on its own to conduct

19 before the government investigation). Because Peter Sonnen has pursued and is pursuing civil

20 litigation against Mr. Bakhtiari, his wife, and others, the legal fees and investigative costs appear to

21 be related to that civil suit, rather than costs incurred on behalf of the government.

22          Furthermore, under the Mandatory Victims Restitution Act (“MVRA”) the government bears

23 the burden of proving the amount of requested restitution. United States v. Waknine, 543 F.3d 546,

24 556 (9th Cir. 2008) (the government bears the burden of proving that a person or entity is a victim for

25 purposes of restitution as well as the amount of restitution owed). Here, the government has offered

26 no evidence to support the claimed restitution amount for legal fees and costs.
27          As for the remaining restitution amount claimed for Sonnen Motorcars, any restitution order

28 should be joint and several and apportioned among the other coconspirators. 18 U.S.C. § 3664(h).

                                                    12              BAKHTIARI SENTENCING MEMO
                                                                           Case No.: 18-cr-009-WHA
            Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 18 of 46



 1 According to the government’s calculations of the tax loss, the amount of unreported fraud proceeds

 2 received by Mr. Bakhtiari personally was $3,988,777.96, and Mr. Bakhtiari has agreed in his plea

 3 agreement to a restitution amount of no less than $4,300,000. Plea Agreement ¶ 9. 9

 4                                              CONCLUSION
 5          Mr. Bakhtiari is a first-time offender with no criminal history. He has worked his entire life,
 6 has a wife and two young boys, and is facing deportation to Iran as a result of his conviction. He will

 7 likely suffer conditions of confinement much harsher than others with the same sentencing guideline

 8 range and security classification, apart from his immigration status. Sentencing Mr. Bakhtiari to a

 9 term of imprisonment within the guideline range serves no social purpose and punishes Mr. Bakhtiari

10 unnecessarily harshly. For the foregoing reasons, and based on the record herein, a sentence of 36

11 months imprisonment is sufficient, but not greater than necessary, to serve the purposes of sentencing

12 under Section 3553.

13

14 Dated: October 22, 2019                              BOERSCH & ILLOVSKY LLP

15                                                      _/s/Martha Boersch____________________
                                                        Martha Boersch
16

17                                                      Attorney for Defendant Amir Bakhtiari

18

19

20

21

22

23

24

25

26          9
             Mr. Bakhtiari notes that the government already has the personal property it seeks to forfeit.
27 The value of that property is unclear, but pursuant to the asset agreement attached as Exhibit A to his
   Plea Agreement, that property will be liquidated and applied to any restitution ordered. As for the real
28 property, Mr. Bakhtiari and his wife have already sold their home and in accordance with the asset
   agreement the government has already obtained half of the proceeds of that sale.
                                                  13               BAKHTIARI SENTENCING MEMO
                                                                             Case No.: 18-cr-009-WHA
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 19 of 46




        EXHIBIT
          A
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 20 of 46
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 21 of 46
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 22 of 46




        EXHIBIT
          B
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 23 of 46
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 24 of 46




        EXHIBIT
          C
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 25 of 46
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 26 of 46




        EXHIBIT
          D
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 27 of 46
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 28 of 46
Case 3:18-cr-00009-WHA Document 110 Filed 10/22/19 Page 29 of 46




        EXHIBIT
          E
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page301 of 46
                                                                               17


           1   KEKER, VAN NEST & PETERS LLP
               JOHN W. KEKER - # 49092
           2   jkeker@keker.com
               JAN NIELSEN LITTLE - # 100029
           3   jlittle@keker.com
               BROOK DOOLEY - # 230423
           4   bdooley@keker.com
               633 Battery Street
           5   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           6   Facsimile:     415 397 7188

           7   Attorneys for Defendant
               SUSHOVAN HUSSAIN
           8
                                          UNITED STATES DISTRICT COURT
           9
                                         NORTHERN DISTRICT OF CALIFORNIA
          10
                                             SAN FRANCISCO DIVISION
          11
               UNITED STATES OF AMERICA,                  Case No. 3:16-cr-00462-CRB
          12
                            Plaintiff,                    DECLARATION OF JOEL A. SICKLER
          13                                              IN SUPPORT OF SUSHOVAN
                     v.                                   HUSSAIN’S SENTENCING
          14                                              MEMORANDUM
               SUSHOVAN HUSSAIN,
          15                                              Judge:      Hon. Charles R. Breyer
                            Defendant.
          16                                              Date Filed: November 10, 2016
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                     DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                   MEMORANDUM
                                              Case No. 3:16-cr-00462-CRB
1310617
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page312 of 46
                                                                               17


           1                                  DECLARATION OF JOEL A. SICKLER

           2          I, Joel A. Sickler, have knowledge of the facts set forth herein, and if called upon as a

           3   witness, I could testify competently under oath, as follows:

           4          1.      I have been asked by counsel for defendant, Sushovan Hussain (the “Defendant”

           5   or “Mr. Hussain”), to assess conditions of confinement considering the security classification of

           6   the Defendant within the federal Bureau of Prisons (“BOP”). As set forth below, in light of Mr.

           7   Hussain’s status as a sentenced non-resident alien, if incarcerated he will be classified as “low”

           8   security and will not be eligible to be housed at a “minimum-security” camp facility, such that he

           9   will experience considerably harsher conditions of confinement than those experienced by

          10   American “white collar” offenders. Also, as a non-resident alien, he will be at significant risk to

          11   be housed at a private contract prison, where conditions are even worse than at a regular federal

          12   prison. In addition, unless he is designated to one of a limited number of institutions described

          13   below, he will be subject to an additional period of incarceration in an ICE detention center

          14   following completion of any federal prison sentence. Finally, his status as an alien disqualifies

          15   him from end-of-sentence reentry programs that are available to American inmates to shorten

          16   their terms of incarceration. For all of these reasons, described in detail below, any period of

          17   incarceration required of Mr. Hussain will be considerably more restrictive, more dangerous,

          18   more arduous, and longer, than would be the experience of an American “white collar” offender

          19   with an equivalent sentence.

          20          2.      I have worked in the field of sentencing and corrections for more than 35 years and

          21   currently head the Justice Advocacy Group, LLC, a consortium of criminal justice professionals

          22   based in Alexandria, Virginia. I have worked consistently since 1980 on federal sentencing and

          23   federal prison-related matters and have experience as a correctional counselor in the District of

          24   Columbia’s Department of Corrections and with prior tenure as Director of Client Services at the

          25   National Center on Institutions & Alternatives in Washington, D.C.

          26          3.      I have visited 51 federal prisons and have advised clients with inmate matters in 86

          27   of the BOP’s 122 institutions. Before the abolishment of parole, I represented hundreds of federal

          28   inmates before the U.S. Parole Commission. Based on more than three decades of experience
                                                             1
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page323 of 46
                                                                               17


           1   assisting clients who have been committed to the care and custody of the BOP, I have extensive

           2   knowledge of the BOP and its stated mission, services, policies, program statements, regulations,

           3   institutions, and standard practices.

           4          4.      I have reviewed and am thoroughly familiar with the following Program Statement

           5   of the federal Bureau of Prisons: Inmate Security Designation & Custody Classification (P.S.

           6   5100.08, September 12, 2006). I have spoken on numerous occasions with personnel at the

           7   Bureau’s Designation and Sentence Computation Center (“DSCC”)1 and regional and central

           8   office officials in the correctional programs administration when seeking clarification about a

           9   specific policy/program statement. Finally, here, I have additionally conferred with defense

          10   counsel about Mr. Hussain, reviewed case materials regarding the Defendant’s case, and

          11   interviewed Mr. Hussain in the presence of counsel.

          12          5.      Accordingly, my background and experience permit me to assess likely conditions

          13   of confinement in light of Mr. Hussain’s personal background and circumstances, including his

          14   status as an alien (citizen of the United Kingdom) who will be committed to the custody of the

          15   federal Bureau of Prisons (BOP).

          16          6.      This declaration will address the following issues, which would arise should the

          17   Court impose a sentence of imprisonment:

          18          (a) if sentenced to a term of imprisonment, although classified minimum-security (i.e.,

          19          camp-eligible), Mr. Hussain will be assigned to a secure prison and not a minimum-

          20          security “camp”;

          21          (b) the BOP may place him in a private, contract facility for sentenced aliens, potentially

          22          placing him at greater risk;

          23          (c) after serving any prison sentence, he is subject to having to serve an additional period

          24          in custody in ICE detention as he awaits deportation;

          25

          26

          27   1
                The DSCC is an office within the BOP’s Office Complex located in Grand Prairie, Texas. All facility
          28   designations or assignments and inter-facility transfers are processed and made by the DSCC.
                                                             2
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page334 of 46
                                                                               17


           1             (d) as a non-resident alien he will be denied the opportunity to be pre-released to the

           2             community (to a community-based reentry center or halfway house or home confinement)

           3             toward the end of his custodial sentence; and

           4             (e) if remanded immediately after sentencing rather than being allowed to self-report, Mr.

           5             Hussain will experience additional harsh conditions.

           6
               I.        MR. HUSSAIN WILL BE IMPRISONED IN A SECURE FEDERAL
           7             CORRECTIONAL INSTITUTION (“FCI”)—NOT A PRISON CAMP

           8             7.     Ordinarily, after the imposition of a sentence of imprisonment, a defendant with

           9   Mr. Hussain’s offense (non-violent), who has no history of violence, no prior criminal record, and

          10   no outstanding detainers, would be eligible to be designated by the BOP to a minimum-security

          11   prison “camp.”2 However, BOP designators also use Management Variables (MGTV) and Public

          12   Safety Factors (PSF) to account for security considerations not included in their numeric security
          13   point system. In Mr. Hussain’s case, if he is sentenced to a term of imprisonment, although he
          14   will have a total of only five (5) security level points, a PSF of “Deportable Alien” will be
          15   assigned to his security classification, which will necessarily result in a prison assignment above
          16   the “minimum” (or camp) range.3 Mr. Hussain will be designated as at least a “low-security”
          17   inmate, rather than as a “minimum-security” one. Low-security prisons generally have security
          18   protocols and living conditions far different than what exists at the minimum-security, camp
          19   level. There are four main differences between a minimum-security camp versus a low-security
          20   prison.

          21
               2
                Mr. Hussain’s BOP security level scoring utilizing the BP-A337.051 (Inmate Load and Security
          22   Designation Form) is estimated to be as follows: he may not be allowed to surrender voluntarily (0 pts.);
               his offense (property offense > $250,000) severity will be rated “Moderate” (3 pts.); he has no prior
          23   criminal history (0 pts.); no history of prior violence (0 points); no history of escape (0 pts.); no
               outstanding detainers (0 pts.); he is 54-years old (2 pts.); he has graduated high school (0 pts.); and he has
          24   no history of substance abuse within the last five years (0 pts.). Therefore, his total security designation
               points are five (5) yielding a security level of “Minimum.” Per BOP P.S. 5100.08 (9/12/2006) at Table 5-2,
          25   Security Point Totals of 0-11 equate to an Inmate Security Level of “Minimum.”
               3
          26     U.S. Dep’t of Justice, Fed. Bureau of Prisons, P.S. 5100.08, Inmate Security Designation & Custody
               Classification, ch. 5, p. 9, Code H (Sept. 12, 2006), https://www.bop.gov/policy/progstat/5100_008.pdf
          27   (“A male or female inmate who is not a citizen of the United States…shall be housed in at least a Low
               security level institution.”); see also id. at 12 tbls. 5-2 & 5-3 (“Deportable Alien = Minimum Security
          28   Level ‘Low.’”).
                                                               3
                         DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                       MEMORANDUM
                                                  Case No. 3:16-cr-00462-CRB
1310617
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page345 of 46
                                                                               17


           1           8.      The first difference is the perimeter security and other forms of heightened

           2   security. Federal Prison Camps (FPCs) are fenceless compounds that have the appearance and

           3   feel of an austere college campus. Camps do not have “controlled movements” that restrict

           4   inmates’ movements to certain designated times. By contrast, a Federal Correctional Institution

           5   (FCI) is surrounded by physical barriers to prevent escape: walls, fencing with concertina wire,

           6   secured and defensible main gates, armed guard towers, security lighting, motion sensors, dogs

           7   and roving patrols. Within the institution, remotely controlled doors, CCTV monitoring, alarms,

           8   cages, restraints, nonlethal and lethal weapons, riot-control gear, and physical segregation of units

           9   are used to maintain security. In an FCI, inmate movement throughout the facility is highly

          10   controlled, with access from one location to the other allowed only for 10 minutes at the top of

          11   each hour. Mass body checks, where groups of inmates are strip searched so officers can inspect

          12   their bodies for bruises or lacerations indicating violence, or fresh tattoos indicating gang

          13   involvement, are routinely conducted. Such assembly searches are not done at the camp level.

          14   Housing units are searched far more frequently than at the camp level.

          15           9.      The second difference is the institution’s size, mindset and crowding: FCIs are five

          16   to ten times larger than camps. As a rule, the bigger the institution, the more stressful it is on the

          17   general population in the prison. Large FCIs have cramped housing quarters where 90-100

          18   inmates sleep in small cubicles with four or more bunk beds and compete for use of the dozen or

          19   so showers, sinks, and toilets. Most BOP facilities house more inmates than they are designed

          20   for. However, the camps are far less crowded than the low-security FCIs. For instance, the

          21   closest low-security FCI to New York City is located on the Fort Dix Army base in New Jersey

          22   and currently houses 4,226 inmates.4 FCI Fort Dix is designed to hold 3,781 inmates and is

          23   remarkably only 11.8 percent over capacity. However, the next closest are FCI Allenwood

          24   (current population of 1,241 is 25.1 percent above the rated capacity of 992) and FCI Danbury

          25   (current population of 791 is 42.8 percent above the rated capacity of 554). In contrast, the three

          26   camps located in the Northeast Region close to New York City (Otisville, NY; Fairton, NJ; and

          27
               4
                All population figures are current as of September 27, 2018 and are available at
          28   https://www.bop.gov/about/statistics/population_statistics.jsp.
                                                             4
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page356 of 46
                                                                               17


           1   Canaan, PA) currently house anywhere from 103 to 120 inmates – one of these camps is slightly

           2   above capacity (4 percent over capacity) and two of them are operating under capacity.

           3          10.     Overcrowding results in cubicles that are quadruple bunked, and in some facilities,

           4   inmates are placed on mattresses on the floor in “overflow units.” Sleep disturbances (resulting

           5   from sleeping on thin mattresses, snoring, constant light, and movement) are common. Noise is

           6   incessant in a secure correctional facility, and in some (those that have cubicles, for example),

           7   there is little to absorb or otherwise block nighttime noise. Inmates may be awakened repeatedly

           8   for late night head counts.

           9          11.     Other problems exist in the more crowded FCIs. For instance, there are longer

          10   lines to use the telephone, to see a member of your unit team, for medications and checkups, or to

          11   use the library. Difficulty accessing a telephone will have greater impact on Mr. Hussain than on

          12   American inmates, because his family and friends are all in the U.K. making their visits less

          13   frequent, and because the time zone difference will already pose significant limitations on

          14   possible times for him to be able to make calls to waking hours in the U.K. Crowding also

          15   impacts food service in FCIs. The busy, noisy cafeteria serves institutional food, pre-packaged,

          16   pre-made, sometimes days before it is served. Inmates eat in shifts (each housing unit is called in

          17   an ever-changing rotation), and if your unit is called last, most of the edible food is gone.

          18   Religious restrictions in Mr. Hussain’s diet will further limit his choices from already limited

          19   food offerings. Naturally there are also long lines to use toilets, sinks, and showers.

          20          12.     Cramped, crowded conditions where thousands of men are virtually on top of one

          21   another also result in such prisons being unsanitary, even rodent infested.

          22          13.     The third difference between an FPC and an FCI is the type of inmate. The camps

          23   house generally younger drug offenders who are serving sentences generally of less than 10

          24   years; often they have cooperated with the government. Camp inmates generally are first-time

          25   offenders who have committed nonviolent crimes, have minor to no criminal history, and pose no

          26   public safety or flight risk. They tend to generally behave well out of fear they will end up in a

          27   higher security institution (infractions can penalize a camp inmate with a transfer to a low-

          28   security facility. Otherwise, camps house “white-collar” property offenders convicted of offenses
                                                             5
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page367 of 46
                                                                               17


           1   such as those of which Mr. Hussain was convicted. By contrast, inmates at low-security FCIs

           2   (which also house drug offenders, but those of the more serious kind), are generally serving

           3   sentences greater than 10 years, likely have a prior record involving a gun or violent offense, may

           4   be gang-affiliated, or are otherwise security or flight risks. FCIs also house all deportable aliens,

           5   members of organized crime, drug cartel leaders, and all serious sexual offenders. Statistically,

           6   there is a 143 percent greater chance of being assaulted at an FCI as opposed to a camp.5

           7   Furthermore, the rate of “serious assault” is 553 percent higher in low-security institutions than

           8   minimum-security camps.6

           9           14.     The last difference is with regard to visitation. At a camp, an inmate’s family can

          10   drive up to the compound, park in a lot next to the visiting hall, walk in unescorted, show ID and

          11   then their incarcerated loved-one appears. In addition, the average camp has an outdoor picnic

          12   area for visitation during warm months, which means a great deal to the family of someone

          13   inside. By contrast at an FCI, visitors are met with the imposing walls and barbed wire and must

          14   proceed to a guarded gate to access the facilities parking area. They are observed by officers on

          15   patrol in the parking lot. Once inside the prison, they pass through metal detectors, and are

          16   subjected to random pat down searches (with vehicles on the property also subject to inspection).

          17   Their hands are tested for drug use, they are escorted through several check points, and they wait,

          18   sometimes for long periods, for their friend or family member to be brought to the visiting room

          19   (a crowded indoor environment). The impact of these measures on a visiting family member

          20   should not be underestimated, and in my experience color the entire visitation experience for both

          21   the inmate and the visitor. When visitors are from far away and their visits less frequent, the

          22   effect is magnified.

          23

          24
               5
                 This percentage is based on the average rate per month (per 5,000 inmates) of “inmate on inmate” assault
          25   (serious and less serious) from 2008-2017. See Fed. Bureau of Prisons, Office of Research and Evaluation
               (data files on assault from 2008-2017) (on file with the affiant).
          26
               6
                Id. Serious assault is defined in BOP P.S. 5270.09, Inmate Discipline Program, p.44, tbl.1 (August 1,
          27   2011): CODE 101 - Assaulting any person, or an armed assault on the institution’s secure perimeter (a
               charge for assaulting any person at this level is to be used only when serious physical injury has been
          28   attempted or accomplished).
                                                             6
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page378 of 46
                                                                               17


           1           15.     If Mr. Hussain is sentenced to a term of imprisonment, under applicable BOP

           2   regulations he will, based solely on his U.K. citizenship, be housed in an institution that is

           3   significantly harsher than that to which an American executive would be housed. Despite his

           4   “white collar” background, he will be housed with persons of much more serious criminal

           5   background, and will experience enhanced liberty deprivations. Prison is hard enough for even

           6   the toughest of souls. Mr. Hussain is 54-years old and has no prior criminal history or experience

           7   with criminal activity. His family lives an ocean away. And he will be imprisoned in a crowded,

           8   noisy prison, which employs security measures far beyond what is required for his care and

           9   custody.

          10   II.     IF SENTENCED TO A TERM OF IMPRISONMENT, MR. HUSSAIN, AS A
                       DEPORTABLE ALIEN, RISKS BEING SENT TO A PRIVATE PRISON
          11
                       16.     As detailed in ¶ 7, if Mr. Hussain is sentenced to a term of imprisonment, he will
          12
               be designated to a secure prison because he is not a U.S. citizen. The harshness of his
          13
               confinement may be further negatively compounded if the BOP designates Mr. Hussain to one of
          14
               their privately contracted facilities designed to incarcerate sentenced aliens. These privatized
          15
               facilities comprise 15 percent of the BOP’s total infrastructure. These institutions are favored by
          16
               the Bureau of Prison for the incarceration of deportable aliens, in an effort to save costs. Indeed,
          17
               according to the New York Times, private prisons house an extremely high share of the nation’s
          18
               immigrant detainees—as much as “73 percent by some accounts.”7 Essentially the BOP’s
          19
               philosophy (while not publicly stated) is to house deportable aliens in facilities with few
          20
               rehabilitative and release preparedness programs, and modest health care budgets, because the
          21
               inmates will be sent back to their native countries in time and are therefore “someone else’s
          22
               problem.”8 In my decades of experience, non-citizens are designated to private prison facilities in
          23
               the vast majority of all cases. The privatized facilities in general are well known for housing
          24
               7
                See Clyde Haberman, For Private Prisons, Detaining Immigrants Is Big Business, N.Y. TIMES (Oct. 1,
          25   2018), https://www.nytimes.com/2018/10/01/us/prisons-immigration-detention.html (“Private companies
               house about 9 percent of the nation’s total prison population. But they take care of a much higher share of
          26   immigrant detainees—73 percent by some accounts.”).
               8
          27    See BOP’s Inmate Occupational Training Directory and Directory of National Programs (Sept. 15, 2017),
               available at www.bop.gov. The vast array of programs focused on inmate rehabilitation listed in this
          28   publication are not offered at the BOP contract facilities.
                                                             7
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case 3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                      Document487-1
                                               110 Filed
                                                    Filed10/22/19
                                                          02/27/19 Page
                                                                    Page389 of 46
                                                                               17


           1   inmates of more serious security classifications than even the typical low-security FCI compound.

           2   A privately contracted federal prison, where Mr. Hussain will be surrounded by violent offenders,

           3   is going to be an extremely frightening environment for him and is far beyond the experience

           4   normally imposed upon someone with Mr. Hussain’s non-violent conviction and absence of

           5   criminal background.9

           6             17.     Thus, holding Mr. Hussain at a privately contracted BOP facility would serve to

           7   multiply the severity of his sentence. Given his personal level of vulnerability within this type of

           8   environment, the experience will be unduly heightened in terms of punitive effect in these

           9   extremely stressful circumstances. The ACLU in a report from June of 2014 stated: “These

          10   private prisons operate in the shadows, effectively free from public scrutiny. By statute, most of

          11   their records are exempt from the open records laws that apply to other federal prisons.

          12   Meanwhile, as detailed in this report, [the] BOP fails to subject its private prison contractors to

          13   adequate oversight and accountability, and it fights to avoid public disclosure of basic

          14   information about these prisons.”10 In a speech to the American Bar Association, former U.S.

          15   Attorney General Eric Holder emphasized that “we need to ensure that incarceration is used to
          16   punish, deter, and rehabilitate – not merely to warehouse and forget.”11 The ACLU report
          17   continued: “Yet as this report illustrates, we are doing exactly that to more than 25,000 non-
          18   citizen prisoners in for-profit [Criminal Alien Requirement] prisons. This practice cannot be
          19   justified on grounds of safety, fairness, or cost effectiveness.”12
          20             18.     A 2014 report from The Marshall Project regarding the Private Prison Information

          21   Act, which was introduced in Congress, sought to shed some light on these issues. The report

          22
               9
                See Joe Davidson, Private Federal Prisons: Less Safe, Less Secure, WASH. POST (Aug. 12, 2016),
          23   https://www.washingtonpost.com/news/powerpost/wp/2016/08/12/private-federal-prisons-less-safe-less-
               secure/?utm_term=.fe3ac3d3c4ea.
          24   10
                 Am. Civil Liberties Union, Warehoused and Forgotten: Immigrants Trapped in Our Shadow Private
          25   Prison System 5 (June 2014), https://www.aclu.org/sites/default/files/assets/060614-aclu-car-
               reportonline.pdf.
          26   11
                 Eric Holder, U.S. Attorney General, U.S. Department of Justice, Remarks at the Annual Meeting of the
               American Bar Association’s House of Delegates (Aug. 12, 2013),
          27   http://www.justice.gov/iso/opa/ag/speeches/2013/ag-speech-130812.html.
               12
          28        See supra note 10.
                                                                8
                          DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                        MEMORANDUM
                                                   Case No. 3:16-cr-00462-CRB
1310617
               Case
               Case3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                       Document487-1
                                                110 Filed
                                                     Filed10/22/19
                                                           02/27/19 Page
                                                                     Page39
                                                                          10ofof46
                                                                                 17


           1   stated: “The federally funded private prisons, holding mostly immigrants awaiting deportation,

           2   remain a black box. Lawyers, advocates and investigators have tried to piece together a picture of

           3   how they run, but large swaths of the industry remain a mystery.”13

           4           19.    The DOJ and BOP understood the need to address these real and harmful problems

           5   within its privatized system when Deputy Attorney General Yates noted in a memorandum

           6   [8/18/16] that: “the federal prison population has begun to decline . . . [P]rivate prisons served an

           7   important role during a difficult period, but time has shown that they compare poorly to our own

           8   Bureau facilities. They simply do not provide the same level of correctional services, programs,

           9   and resources, they do not save substantially on costs . . . [T]he rehabilitative services that the

          10   Bureau provides, such as educational programs and job training, have proved difficult to replicate

          11   and outsource – and these services are essential to reducing recidivism and improving public

          12   safety.”14

          13           20.    An Inspector General review of BOP contract prison facilities in 2016 found:
          14   “contract prisons incurred more safety and security incidents per capita than comparable BOP
          15   institutions . . . [T]he BOP must still improve its oversight of contract prisons to ensure that
          16   federal inmates’ rights and needs are not placed at risk when they are housed in contract prisons .
          17

          18

          19

          20

          21

          22
               13
                 Christie Thompson, Everything You Ever Wanted to Know About Private Prisons . . . Is None of Your
          23   Damn Business, THE MARSHALL PROJ. (Dec. 18, 2014, 12:26 p.m.),
               https://www.themarshallproject.org/2014/12/18/everything-you-ever-wanted-to-know-about-private-
          24   prisons.
               14
          25     Memorandum from Sally Q. Yates, Deputy Attorney General, to Acting Director, Fed. Bureau of
               Prisons 1 (Aug. 18, 2016), https://www.justice.gov/archives/opa/file/886311/download; see also Julia
          26   Zorthian, Justice Department Will Stop the Use of Private Prisons, TIME (Aug. 18, 2016, at 3:02 p.m.),
               http://time.com/4457597/private-prisons-justice-department/; Press Release, Prison Legal News, U.S.
          27   Dept. of Justice Announces Phase Out of Private BOP Prisons (Aug. 19, 2016),
               https://www.prisonlegalnews.org/in-the-news/2016/us-dept-justice-announces-phase-out-private-bop-
          28   prisons/.
                                                             9
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case
               Case3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                       Document487-1
                                                110 Filed
                                                     Filed10/22/19
                                                           02/27/19 Page
                                                                     Page40
                                                                          11ofof46
                                                                                 17


           1   . . BOP needs to improve how it monitors contract prisons.”15 Other reports from 2012 through

           2   the present day still mirror/expand on the OIG findings and should be noted as well.16

           3           21.     The present Administration has seen an increased emphasis on incarcerating

           4   aliens, and an increased dependence on federal private prisons. In February 2017 Attorney

           5   General Sessions issued guidance reversing an Obama administration policy to phase out private

           6   prisons.17 In a January 24, 2018 memorandum BOP Assistant Director Lara (Correctional

           7   Programs Division) effectively doubled down on the failed business side of privatized

           8   corrections. The memo from AD Lara stated: “In order to alleviate overcrowding at BOP

           9   institutions and to maximize the effectiveness of the private contracts . . . please submit eligible

          10   inmates for re-designation . . . for transfer consideration to private contract facilities.”18

          11   III.    THE ADDED PUNISHMENT OF ICE DETENTION AND DEPORTATION
          12           22.     Mr. Hussain’s post-incarceration return home will be further complicated by the
          13   difficulty of a U.S. Immigration and Customs Enforcement (ICE) detainer that will be placed on
          14   him (upon incarceration) to eventually accommodate the process of deporting him as a foreign
          15   15
                U.S. Dep’t of Justice, Office of the Inspector General, Review of the Federal Bureau of Prisons’
               Monitoring of Contract Prisons (Aug. 2016), https://oig.justice.gov/reports/2016/e1606.pdf.
          16
               16
                 Alene Tchekmedyian, Thousands of Immigrant Detainees Sue Private Prison Firm Over ‘Forced’
          17   Labor, L.A. TIMES (Mar. 5, 2017, 5:00 a.m.), http://www.latimes.com/nation/la-na-immigrant-workers-
               20170305-story.html; Ryan J. Reilly, Damning Report Finds For-Profit Prisons Are More Dangerous,
          18   HUFFINGTON POST (Aug. 11, 2016, 5:32 p.m.), https://www.huffingtonpost.com/entry/for-profit-
               prisons_us_57acafe7e4b0718404101f14; Judith Greene & Alexis Mazon, Privately Operated Federal
          19   Prisons for Immigrants: Expensive, Unsafe, Unnecessary, Justice Strategies (Sept. 13, 2012),
               https://justicestrategies.org/sites/default/files/publications/Privately%20Operated%20Federal%20Prisons%
          20   20for%20Immigrants%209-13-12%20FNL.pdf.
               17
                 See Lauren Gill, Trump Administration Giving Boost to Private Prison Campaign Donors, Leaked
          21   Memo Shows, NEWSWEEK (Jan. 30, 2018, 7:21 p.m.), https://www.newsweek.com/trump-private-prison-
               campaign-donors-leaked-memo-795681.
          22
               18
                 Memorandum from F. Lara, Assistant Director, Correctional Programs Division, Fed. Bureau of Prisons,
          23   to Chief Executive Officers 1 (Jan. 24, 2018),
               https://admin.govexec.com/media/gbc/docs/pdfs_edit/012518privateprisons.pdf; see also Biana Padro
          24   Ocasio, Justice Department Reverses Directive to Phase Out Private Prisons, POLITICO (Feb. 23, 2017,
               6:31 p.m.), https://www.politico.com/blogs/under-the-radar/2017/02/justice-department-private-prisons-
          25   235324; Lauren-Brooke Eisen, Trump’s First Year Has Been the Private Prison Industry’s Best, SALON
               (Jan. 14, 2018, 3:30 p.m.), https://www.salon.com/2018/01/14/trumps-first-year-has-been-the-private-
          26   prison-industrys-best/; Gaby Neal, BOP-Leaked Memo Suggests Private Prisons Are on the Rise,
               CORRECTIONAL NEWS (Mar. 5, 2018), http://correctionalnews.com/2018/03/05/leaked-memo-bureau-of-
          27   prisons/; Justin Glawe, How Many More Will Die in Private Prisons Under President Trump?, DAILY
               BEAST (Feb. 7, 2017, 1:00 a.m.), https://www.thedailybeast.com/how-many-more-will-die-in-private-
          28   prisons-under-president-trump.
                                                             10
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case
               Case3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                       Document487-1
                                                110 Filed
                                                     Filed10/22/19
                                                           02/27/19 Page
                                                                     Page41
                                                                          12ofof46
                                                                                 17


           1   national at the completion of his sentence. ICE’s Criminal Alien Program (CAP) is responsible

           2   for identifying, processing, and removing criminal aliens incarcerated in federal, state, and local

           3   prisons and jails—the enforcement of removal is overseen by ICE’s Office of Detention and

           4   Removal Operations (DRO).

           5          23.     When the prisoner’s sentence is complete, they are placed in ICE custody and their

           6   status is changed from “prisoner” to “detainee.” Armed ICE agents would transport Mr. Hussain

           7   (probably by bus) to another detention center once he is formally released from BOP custody to

           8   await the process of being physically removed from the U.S. Unfortunately, this involves further

           9   incarceration at what are typically county jails (contracted by ICE) to further wait on processing

          10   to finally be sent home. These detention and deportation procedures apply even for defendants

          11   who have the desire to leave the U.S. voluntarily at the end of their prison sentence.

          12          24.     Another disturbing result of the formal ICE deportation process is the length of

          13   time one can be held after their sentence has been satisfied. It can take up to six months for

          14   arrangements (internally within the U.S. and with officials of one’s home country) to finalize the

          15   details necessary to complete this process. All the while an individual who should have been

          16   released from custody continues to languish in a strange and dangerous place while bureaucratic

          17   paperwork is half-heartedly shuffled between U.S. government agencies. Then there is the

          18   paperwork processed by the home country in coordination with the U.S. All of this is very time

          19   consuming and shows that an incarceratory sentence would impose a more substantial hardship

          20   on Mr. Hussain than it would upon a similarly situated U.S. person.

          21
               IV.    AS A “DEPORTABLE ALIEN” MR. HUSSAIN WILL BE INELIGIBLE FOR
          22          VARIOUS END-OF-SENTENCE TRANSITIONAL PROGRAMS

          23          25.     As noted above, in federal “private prisons” programming for inmates (job and

          24   educational opportunities) are severely limited. Even if Mr. Hussain is incarcerated in a regular

          25   FCI prison, however, his status as a deportable alien will render him ineligible for various other

          26   BOP programs as well.

          27          26.     Mr. Hussain’s access to pre-release re-entry transitioning and a productively

          28   structured return to his community will also be compromised because he is not a U.S. citizen.
                                                             11
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case
               Case3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                       Document487-1
                                                110 Filed
                                                     Filed10/22/19
                                                           02/27/19 Page
                                                                     Page42
                                                                          13ofof46
                                                                                 17


           1   Normally, an inmate would be accorded a portion of their sentence for community re-entry

           2   through one of the BOP’s Residential Re-Entry Centers (RRC) or “halfway houses.” Toward the

           3   end of an inmate’s sentence, for a period determined as required by his transitional needs, he

           4   would usually be pre-released to an RRC—likely between six and twelve months before his

           5   release date (18 USC § 3621). As a non-U.S. citizen, Mr. Hussain is not eligible for RRC or

           6   “halfway house” placement.19

           7          27.     Further, most minimum and low-security inmates are also usually pre-released (in

           8   addition to their RRC or halfway house time) to home confinement for the last 10% of their

           9   sentence, up to a maximum of six months (18 USC § 3624). Again, as a British citizen, Mr.

          10   Hussain will not be eligible for this program. By being ineligible for the normal transitional

          11   benefits afforded American inmates via pre-release, Mr. Hussain will be held longer in federal

          12   prison—as much as a year longer—than American prisoners who can take advantage of the

          13   halfway house and home confinement programs. This is in addition to any ICE detention which

          14   may be in store after completion of his prison sentence.

          15   V.     IF MR. HUSSAIN WERE TO BE REMANDED TO CUSTODY AT THE TIME OF
                      SENTENCING, HE WOULD EXPERIENCE ADDITIONAL SIGNIFICANT
          16          HARDSHIPS
          17          28.     Ordinarily, after the imposition of a sentence of imprisonment, a defendant with

          18   Mr. Hussain’s offense (non-violent), no prior criminal record, and no outstanding detainers who

          19   had performed without incident under Pre-Trial supervision would be eligible to be allowed to

          20   self-surrender to his designated institution on a specified future date, continuing on bond until the

          21   surrender date. Mr. Hussain has been out on bond since November 2016 and has followed all the

          22   rules, including flying back and forth from the U.K. to the U.S. prior to his trial, and remaining in

          23   the Bay Area since the trial—all without incident.

          24          29.     While deportable aliens are sometimes seen as a greater risk to attempt to evade

          25   service of sentence and may therefore be remanded at sentencing, there is no reason to apply such

          26

          27
               19
                 See BOP, PS 7310.04, Community Corrections Center (CCC) Utilization and Transfer Procedure 10
          28   (Dec. 16, 1998), https://www.bop.gov/policy/progstat/7310_004.pdf.
                                                             12
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case
               Case3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                       Document487-1
                                                110 Filed
                                                     Filed10/22/19
                                                           02/27/19 Page
                                                                     Page43
                                                                          14ofof46
                                                                                 17


           1   a view to Mr. Hussain who, as noted, has conducted himself with the utmost respect for the

           2   criminal proceedings against him.

           3              30.   If Mr. Hussain were remanded immediately at sentencing, harsh “justice” would

           4   be inflicted on him. U.S. Marshals would take Mr. Hussain into custody in handcuffs. He would

           5   be escorted to the Marshal’s office and processed into custody. After all the paperwork had been

           6   completed, Mr. Hussain would be transported to a local detention center, bused over with other

           7   inmates. He would be handcuffed and in leg irons throughout the transfer process. He would

           8   then in the following week likely be bused to the Los Angeles Metropolitan Detention Center

           9   (MDC), again with other inmates, handcuffed and in leg irons throughout the transfer process.

          10   Mr. Hussain would likely be held at the MDC for at least a month and upwards to three months

          11   while he awaits the Bureau of Prisons’ (BOP) Designation Center determination of his

          12   designation.

          13              31.   The Los Angeles MDC is a secure detention facility (the BOP refers to these

          14   detention centers as “Administrative” facilities) which houses pre-trial detainees deemed flight

          15   risks or dangerous. Inmates who are pre-detained have often committed violent crimes and may

          16   have an extensive criminal history. There are few educational opportunities as most “residents”

          17   are there for a relatively short duration as they await their court date. Inmates have limited access

          18   to fresh air, sunlight, and exercise. Inmates are housed in cells.

          19              32.   The rate of assault at an administrative facility (e.g., a detention center) is even

          20   higher than at low-security FCIs. There is a 529 percent greater chance of being assaulted at an

          21   administrative facility as opposed to a camp (the average number of inmate on inmate assaults at

          22   an administrative facility is 85 per month as opposed to 13.5 per month at a camp).20 The rate of

          23   “serious assault” is 1,228 percent higher in administrative institutions than minimum-security

          24   camps.21

          25

          26
               20
                 See Fed. Bureau of Prisons, Office of Research and Evaluation (data files on assault from 2008-2017)
          27   (on file with the affiant).
               21
          28        Id.
                                                                13
                          DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                        MEMORANDUM
                                                   Case No. 3:16-cr-00462-CRB
1310617
               Case
               Case3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                       Document487-1
                                                110 Filed
                                                     Filed10/22/19
                                                           02/27/19 Page
                                                                     Page44
                                                                          15ofof46
                                                                                 17


           1             33.     Once the designation has been finalized, Mr. Hussain would be put on the list for

           2   transport. Sometimes it can take another week or two to be moved while the U.S. Marshals

           3   schedule his transport. Typically, defendants moving to the northeast (given that Mr. Hussain

           4   resides in England, he will very likely be designated to a facility in the Northeast Region for the

           5   purpose of facilitating visitation) from California are first moved to the BOP’s Oklahoma City

           6   Federal Transfer Center (FTC) where he could remain for one to two additional weeks. From

           7   Oklahoma, Mr. Hussain would be flown to Stewart Field in Newburgh, New York and then bused

           8   to the Brooklyn Metropolitan Detention Center (MDC) where he would be held for another one or

           9   two weeks. Again, the Brooklyn MDC is a secure detention facility. He would be moved from

          10   the MDC to USP Canaan’s transit unit and finally bused to his designated facility.

          11             34.     As detailed above, the transportation of Mr. Hussain from San Francisco to his

          12   final destination at a Northeast Region facility would involve no less than five separate

          13   “movements” and could take up to three months or more to complete. During this time, he would

          14   either be housed in a secure federal detention center or in a county detention center in between

          15   locations. He could also end up in segregation (in the SHU) during the transfer process (simply

          16   due to the lack of otherwise appropriate bedspace).22 The trips would be arduous as Mr. Hussain

          17   would be handcuffed and in leg irons throughout the transfer process, except during overnight
          18   stays along the way. He would also be exposed to offenders of all security levels during both
          19   types of movement (via bus or plane). He would have traveled thousands of very difficult miles.
          20   Mr. Hussain’s ability to contact anyone in his family during the weeks or months of this transition

          21   would be extremely limited, and quite possibly non-existent.

          22   VI.       IMPORTANCE OF JUDICIAL RECOMMENDATION
          23             35.     If sentenced to a term of imprisonment, Mr. Hussain’s counsel will ask that the

          24   Court make a recommendation to the BOP regarding Mr. Hussain’s facility designation via the

          25   Judgement and Commitment order. The BOP must consider any judicial recommendation.23

          26   22
                 The Special Housing Unit (SHU) consists of cells where inmates are individually housed. They are kept
               in the cells continuously for 23 hours per day, allowed out for only one hour per day. The conditions are
          27   deplorable.
               23
          28        See BOP, PS 5100.08, Inmate Security Designation & Custody Classification ch.3, p.4 (Sept. 12, 2006).
                                                                14
                          DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                        MEMORANDUM
                                                   Case No. 3:16-cr-00462-CRB
1310617
               Case
               Case3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                       Document487-1
                                                110 Filed
                                                     Filed10/22/19
                                                           02/27/19 Page
                                                                     Page45
                                                                          16ofof46
                                                                                 17


           1   Without a judicial recommendation, Mr. Hussain would no doubt be assigned to a privately-run

           2   facility which has been previously established in this declaration to be a more severe environment

           3   than a BOP facility. Given Mr. Hussain’s family will be traveling from England for visits, I

           4   would suggest that FCI – Allenwood-Low would be the best facility for Mr. Hussain’s

           5   assignment for the following reasons: (1) location close to New York City International Airports,

           6   which given their location in the Northeastern United States would be the closest and easiest U.S.

           7   airports for Mr. Hussain’s family and friends to get to from England, and (2) FCI Allenwood is

           8   the only BOP-run low-security facility in the Northeast Region which houses an Institutional

           9   Hearing Program (IHP) on-site, which could facilitate the deportation process.24 An assignment

          10   to FCI Allenwood-Low increases the chances that Mr. Hussain would be able to settle the matter

          11   of deportation while he is serving any period of incarceration imposed, such that he might be able

          12   to avoid being detained in ICE custody after completion of his BOP prison sentence.

          13   VII.    SUMMARY
          14           36.     In summary, if Mr. Hussain is sentenced to a term of incarceration and is

          15   immediately remanded to custody, he will likely undergo an arduous, lengthy, and scary journey

          16   to his designated facility. If he is sentenced to a term of imprisonment, regardless of whether he

          17   is remanded, Mr. Hussain will be assigned to a prison beyond his security needs solely because he

          18   is a U.K. citizen. He will be placed at unnecessary risk. At a low-security assigned facility, he

          19   will be subjected to a more hostile environment and more unsanitary conditions than he would be

          20   subjected to in a minimum-security facility. The daily personal stress of incarceration in a higher

          21   than necessary security level, especially within the privatized corrections environment with its

          22   substantially amplified hardships, will be palpable for Mr. Hussain, who is 54 years old and has

          23   never had any experience with criminal activity or spent any time in prison. He may also serve a

          24   period significantly beyond his actual sentence in ICE custody as he awaits deportation (this

          25

          26
               24
          27     See the list of IHP sites the American Immigration Lawyers Association received from a FOIA request
               to the DOJ’s Executive Office for Immigration Review, available at https://www.aila.org/infonet/eoir-foia-
          28   response-provides-list-of-potential.
                                                             15
                       DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN’S SENTENCING
                                                     MEMORANDUM
                                                Case No. 3:16-cr-00462-CRB
1310617
               Case
               Case3:16-cr-00462-CRB
                    3:18-cr-00009-WHA Document
                                       Document487-1
                                                110 Filed
                                                     Filed10/22/19
                                                           02/27/19 Page
                                                                     Page46
                                                                          17ofof46
                                                                                 17



           1     outcome may be avoided with a judicial recommendation that the BOP assign Mr. Hussain to FCI
           2     Allenwood-Low).
           3            37.     It is with good and honest intentions that the above information is presented to the
           4     Court. I have spent over three decades involved in this type of work that has shown starkly the
           5     realities of the prison system, particularly for someone in Mr. Hussain's position. I respectfully
           6     urge the Court consider the information presented herein when imposing sentence on Mr.
           7     Hussain.
           8
           9            I declare under penalty of perjury under the laws of the United States that the foregoing is
          10     true and correct and that this declaration was executed on 1l?v�M5fr2      ;J,t!) , 2018, in
          11    l)_/&IQ/__12; I} I   I/&
          12
          13
          14                                                                      SICKLER, Criminologist
                                                                         Justice Advocacy Group, LLC
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                                16
                         DECLARATION OF JOEL SICKLER IN SUPPORT OF SUSHOVAN HUSSAIN'S SENTENCING
                                                       MEMORANDUM
                                                  Case No. 3: 16-cr-00462-CRB
1310617
